COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00280-CV


S.W., AS NEXT FRIEND OF A.W.                                        APPELLANT

                                      V.

ARLINGTON INDEPENDENT                                               APPELLEES
SCHOOL DISTRICT AND LINDSEY
FOSTER


                                   ----------

        FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                                  OPINION

                                   ----------

      Appellant S.W., as next friend of her daughter A.W., appeals the trial

court’s order granting the plea to the jurisdiction of appellees Arlington

Independent School District (AISD) and Lindsey Foster. We affirm.
                                Background Facts

      In appellant’s September 2012 original petition, she pled that in December

2011, A.W., who was twelve years old and had costochondritis 1 at the time, had

attended a physical education class taught by Foster. Appellant alleged that

because some of A.W.’s schoolmates were late to the class, Foster required all

students in the class to perform “explosions,” 2 bear crawls, sprints, and push-

ups. According to appellant, Foster was aware of A.W.’s medical condition, and

A.W. reported to Foster that she had soreness and difficulty completing the

exercises.

      Appellant pled that in the days after A.W. completed the exercises, she

experienced severe pain, was unable to sit or sleep, and had blood in her urine.

After a “series of diagnostic tests, physicians determined that [A.W.] was

suffering from Rhabdomyolysis.” 3 Appellant pled that A.W. spent about a week

in the hospital but still had significant pain upon her release.

      From these factual assertions, appellant initially brought a claim for

negligence against only AISD, pleading that AISD was liable for the acts of its

      1
      Costochondritis is “[i]nflammation of one or more costal cartilages,
characterized by local tenderness and pain of the anterior chest wall.”
Stedman’s Medical Dictionary 450 (28th ed. 2006).
      2
        Appellant pled that an “explosion” is a high-intensity exercise in which an
individual begins from a squatting position and jumps toward the sky with arms
extended.
      3
      Rhabdomyolysis is an “acute, . . . potentially fatal disease of skeletal
muscle.” Id. at 1688.


                                          2
agent or employee, presumably Foster. Appellant sought damages related to

A.W.’s medical expenses, her pain and suffering, her physical impairment, her

loss of past and future earnings, and her mental anguish.           Later in 2012,

appellant amended her petition to add Foster as a defendant, contending that

Foster was also negligent.

      Appellees filed a plea to the jurisdiction, contending that the trial court

lacked subject matter jurisdiction over appellant’s claims. Specifically, appellees

asserted that AISD was sovereignly immune from appellant’s suit, that Foster

was statutorily 4 and governmentally immune from the suit, that appellant had not

exhausted administrative remedies with respect to her claims against Foster, and

that section 101.106(e) of the civil practice and remedies code barred appellant’s

claims against Foster. 5 Appellees also filed a brief that supported their plea and

expounded on its arguments.

      After appellees filed their plea, appellant again amended her petition. In

her third amended petition, 6 appellant alleged that while A.W. was in the hospital,

“O.J. Kemp of [AISD]” had visited her and stated, “[T]his is our fault, we own this,


      4
       See Tex. Educ. Code Ann. § 22.0511(a) (West 2012).
      5
        See Tex. Civ. Prac. & Rem. Code Ann. § 101.106(e) (West 2011) (“If a
suit is filed under this chapter against both a governmental unit and any of its
employees, the employees shall immediately be dismissed on the filing of a
motion by the governmental unit.”).
      6
       Our record contains an original petition, a first amended petition, and a
third amended petition.


                                         3
[and] we are going to take care of this.” 7 Appellant also alleged that pursuant to

an instruction from AISD’s superintendent, she had gathered and submitted

A.W.’s medical records. Appellant amended her causes of action to include only

negligence and excessive force claims against Foster and only a promissory

estoppel claim against AISD, expressly relying on Kemp’s statement in the

hospital.

      Appellant also filed a response to the plea. She argued that she had not

filed a claim under chapter 101 of the civil practice and remedies code, that she

had exhausted administrative remedies by attending meetings and by following

instructions to submit medical bills, that she could satisfy all elements of a

promissory estoppel claim against AISD, that justice required application of

promissory estoppel because Kemp had communicated the “express will of the

[school] board” to pay for A.W.’s medical expenses, and that section 22.0511 of

the education code supported her claims against Foster.

      After holding a hearing for argument only, 8 the trial court granted

appellees’ plea to the jurisdiction and ordered appellant to pay $8,162.70 for


      7
         Appellant represents that Kemp was a member of AISD’s school board;
appellees argue that Kemp was AISD’s athletic director and never served as an
elected official. On appeal, appellant contends that Kemp’s alleged statement
was “obviously made with the [school board’s] knowledge and was the express
will of the board.” The record does not support this assertion.
      8
       At the hearing, appellant admitted that her claims did not fall within any
waiver of immunity under the Texas Tort Claims Act. See Tex. Civ. Prac. & Rem.
Code Ann. §§ 101.001–.109 (West 2011 & Supp. 2013).


                                        4
Foster’s attorney’s fees and costs. Appellant filed a motion for new trial, which

the trial court denied by operation of law. 9 She then brought this appeal.

                                Standard of Review

      A plea to the jurisdiction is a dilatory plea, the purpose of which is to defeat

a cause of action based on lack of subject matter jurisdiction without regard to

the merits of the claim. Bland ISD v. Blue, 34 S.W.3d 547, 554 (Tex. 2000); Big

Rock Investors Ass’n v. Big Rock Petroleum, Inc., 409 S.W.3d 845, 848 (Tex.

App.—Fort Worth 2013, pet. denied). The plaintiff bears the burden of alleging

facts that affirmatively establish subject matter jurisdiction. Tex. Ass’n of Bus. v.

Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993); Big Rock Investors Ass’n,
409 S.W.3d at 848. When a plea to the jurisdiction challenges the pleadings, we

determine if the pleader alleged facts that affirmatively demonstrate the court’s

jurisdiction to hear the case. City of El Paso v. Heinrich, 284 S.W.3d 366, 378

(Tex. 2009).

      When reviewing a trial court’s order dismissing a case for lack of

jurisdiction, we liberally construe the plaintiff’s pleadings in favor of jurisdiction

and look to the pleader’s intent. Hearts Bluff Game Ranch, Inc. v. State, 381
S.W.3d 468, 476 (Tex. 2012), cert. denied, 133 S. Ct. 1999 (2013); State v.

Holland, 221 S.W.3d 639, 643 (Tex. 2007).              “Applying this view of the

pleadings . . . , whether the trial court has subject matter jurisdiction is a question


      9
       See Tex. R. Civ. P. 329b(c).


                                          5
of law that we review de novo.” Big Rock Investors Ass’n, 409 S.W.3d at 848;

see Waterway Ranch, LLC v. City of Annetta, 411 S.W.3d 667, 682 (Tex. App.—

Fort Worth 2013, no pet.). Immunity from suit is properly asserted in a plea to

the jurisdiction. State v. Lueck, 290 S.W.3d 876, 880 (Tex. 2009).

                          The Claims Against Foster

      In her third amended petition, appellant pled claims against Foster

exclusively under section 22.0511 of the education code, although appellant had

sued only AISD originally and had pled only a common-law negligence claim

against Foster in her first amended petition. Section 22.0511 grants immunity to

a professional school district employee but creates an exception to the immunity

when the employee “uses excessive force in the discipline of students or

negligence resulting in bodily injury to students.”      Tex. Educ. Code Ann.

§ 22.0511(a); Robinson v. Brannon, 313 S.W.3d 860, 865 (Tex. App.—Houston

[14th Dist.] 2010, no pet.).   Appellant argued in the trial court that Foster’s

requiring A.W. to complete strenuous exercises while knowing of A.W.’s

compromised medical condition was negligent and qualified as excessive force

under section 22.0511. On appeal, appellant contends in her second issue that

AISD waived immunity on Foster’s behalf through its conduct, and appellant

argues in her third issue that the trial court erred by granting appellees’ plea to

the jurisdiction because she exhausted administrative remedies before filing the

lawsuit and because appellees are “estopped to deny otherwise.”




                                        6
      With respect to Foster, however, we need not resolve any of these

arguments because the trial court’s order granting Foster’s plea to the jurisdiction

may be supported by a ground that appellant does not challenge on appeal—the

application of section 101.106(e) of the civil practice and remedies code. In

appellees’ plea, they contended, “[Appellant’s] claim against . . . Foster is barred

by statute via Texas Civil Practice & Remedies Code Section 101.106(e).” In the

brief supporting the plea, appellees contended,

             [Appellant] made the mistake of bringing a state tort claim
      against AISD and Foster. Having done so, she has made an
      “irrevocable election . . . [that] immediately and forever bars any suit
      or recovery by the plaintiff against . . . [Foster] . . . regarding the
      same subject matter.” [Appellant] cannot amend out of this, as
      Foster has been irrevocably barred from suit being brought against
      her. The bar is a bar against suit, regardless of the causes of action
      . . . . Plus, the Court cannot delay any further this outcome, as
      Texas Civil Practices and Remedies Code § 101.106(e) states:

                  If a suit is filed under this chapter against both a
            governmental unit and any of its employees, the
            employees shall immediately be dismissed on the filing
            of a motion by the governmental unit.

             In other words, the Court does not even have an option; the
      legislature has said the Court shall immediately dismiss Foster in
      this matter. [Footnotes omitted.]

      Appellant’s response in the trial court included an argument concerning

section 101.106(e). The trial court’s order stated in part, “Foster’s plea to the

jurisdiction and/or statutory bar under . . . § 101.106(e) is hereby granted.”

[Emphasis added.] In her brief on appeal, however, appellant does not discuss

or cite section 101.106(e).



                                         7
      To succeed on appeal from an order granting a plea to the jurisdiction, an

appellant must successfully challenge all independent grounds that the appellee

sought judgment on and that may have supported the trial court’s judgment or

order. City of Mont Belvieu v. Enter. Prods. Operating, LP, 222 S.W.3d 515, 519

(Tex. App.—Houston [14th Dist.] 2007, no pet.); Fox v. Maguire, 224 S.W.3d
304, 307 (Tex. App.—El Paso 2005, pet. denied) (“An appellant must attack all

independent grounds that fully support an adverse ruling. If he fails to do so,

then we must affirm.” (citations omitted)); Garcia v. Pharr, San Juan, Alamo ISD,

513 S.W.2d 636, 641 (Tex. Civ. App.—Corpus Christi 1974, writ ref’d n.r.e.). In

other words, if an independent ground may fully support the complained-of ruling

or judgment, but the appellant assigns no error to that independent ground, then

we “must accept the validity of that unchallenged independent ground . . . and

thus . . . any error in the grounds challenged on appeal is harmless because the

unchallenged independent ground fully supports the complained-of ruling or

judgment.” Britton v. Tex. Dep’t of Criminal Justice, 95 S.W.3d 676, 681 (Tex.

App.—Houston [1st Dist.] 2002, no pet.); see also Lesher v. Doescher, No. 02-

12-00360-CV, 2013 WL 5593608, at *2–3 (Tex. App.—Fort Worth Oct. 10, 2013,

pet. denied) (mem. op.) (applying the same rule upon reviewing a trial court’s

granting of a judgment notwithstanding a verdict and stating that we are

“restricted to addressing the arguments actually raised, not those that might have

been raised”).




                                        8
      Because Foster’s argument under section 101.106(e) could have fully

supported the trial court’s order granting her plea to the jurisdiction and because

appellant has not challenged that argument on appeal, we must affirm the trial

court’s order as it pertains to Foster without reaching the merits of appellant’s

other arguments concerning her. See City of Mont Belvieu, 222 S.W.3d at 519;

Fox, 224 S.W.3d at 307; Britton, 95 S.W.3d at 681. Thus, we overrule appellant’s

second and third issues to the extent that they concern the trial court’s order

granting Foster’s plea to the jurisdiction.

                 The Promissory Estoppel Claim Against AISD

      As against AISD, appellant’s third amended petition—her live pleading at

the time of the trial court’s judgment—contained only a promissory estoppel claim

based on Kemp’s alleged statement in the hospital. In appellees’ plea to the

jurisdiction, which they filed before appellant filed her third amended petition,

they argued that the trial court lacked jurisdiction over the now-defunct

negligence claim because AISD had immunity from it. During the trial court’s

hearing, which occurred after appellant filed her third amended petition, the

parties presented arguments concerning the trial court’s jurisdiction over

appellant’s promissory estoppel claim. We will consider whether AISD is immune

from appellant’s promissory estoppel claim even though the plea to the

jurisdiction did not explicitly address that claim.   See Tex. Dep’t of Criminal

Justice—Cmty. Justice Assistance Div. v. Campos, 384 S.W.3d 810, 815 (Tex.

2012) (“[I]f a governmental entity has asserted in the trial court that it is immune


                                              9
and a plaintiff fails to allege or show facts demonstrating a waiver of immunity

after having a reasonable opportunity to . . . amend the pleadings, then the case

should be dismissed.”); Harris Cnty. v. Sykes, 136 S.W.3d 635, 639 (Tex. 2004)

(holding similarly); Tex. Bay Cherry Hill, L.P. v. City of Fort Worth, 257 S.W.3d
379, 394–95 (Tex. App.—Fort Worth 2008, no pet.) (addressing a city’s immunity

from a claim that was pled for the first time after the city filed its plea to the

jurisdiction).

       Governmental immunity protects political subdivisions of the State,

including school districts, from lawsuits for damages.      Lewisville ISD v. CH

Townhomes, Inc., 346 S.W.3d 21, 22 (Tex. App.—Fort Worth 2011, pet. denied)

(citing Reata Constr. Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex. 2006)).

“Governmental immunity, like the doctrine of sovereign immunity to which it is

appurtenant, involves two issues: whether the State has consented to suit and

whether the State has accepted liability. Immunity from suit is jurisdictional and

bars suit unless the State expressly waives immunity or consents to the suit.” Id.

at 22–23 (citation omitted); see Mullins v. Dallas ISD, 357 S.W.3d 182, 185 (Tex.

App.—Dallas 2012, pet. denied) (“In general, school districts . . . are immune

from suit and liability unless the legislature expressly waives sovereign

immunity.”).

       A plaintiff must affirmatively demonstrate the trial court’s jurisdiction by

alleging a valid waiver of immunity. Nunez v. City of Sansom Park, 197 S.W.3d
837, 840 (Tex. App.—Fort Worth 2006, no pet.). The supreme court has long


                                        10
recognized that it is the legislature’s sole province to waive or abrogate immunity.

Tooke v. City of Mexia, 197 S.W.3d 325, 332 (Tex. 2006); Tex. Natural Res.

Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 857 (Tex. 2002) (declining to

adopt a waiver-by-conduct exception to the sovereign-immunity rule).

      Appellant recognizes these principles; she acknowledges that she has the

burden to show that the “court has jurisdiction to hear the lawsuit under . . . [a]

statute that waives immunity from suit.” But she does not direct us to a statute

that waives AISD’s immunity from her promissory estoppel claim. Instead, in her

first two issues, she contends that AISD lacks immunity because it was

performing proprietary acts rather than governmental acts, because justice

requires the application of estoppel, because AISD waived its immunity through

conduct, and because Kemp acted outside of AISD’s statutory authority when

talking to appellant. We cannot agree.

      Appellant acknowledges that as “a general rule, the doctrine of estoppel

does not apply against a unit of government in the exercise of its governmental

functions.” Governmental units exercising governmental functions, as opposed

to propriety functions, are generally not subject to estoppel. See Leeco Gas &

Oil Co. v. Nueces Cnty., 736 S.W.2d 629, 630 (Tex. 1987); see also Georgetown

Waterpark, Ltd. v. City of Georgetown, No. 03-02-00266-CV, 2002 WL
31833727, at *2 (Tex. App.—Austin Dec. 19, 2002, no pet.) (not designated for

publication) (stating that a governmental unit’s performance of a governmental

function is “decisive” on the unit’s immunity from a claim based on estoppel).


                                         11
      Appellant contends that AISD was performing proprietary functions when

Kemp allegedly said that AISD would address the injuries sustained by A.W. But

state and federal courts, including our own, have repeatedly held that Texas

school districts never perform proprietary acts. See Gravely v. Lewisville ISD,

701 S.W.2d 956, 957 (Tex. App.—Fort Worth 1986, writ ref’d n.r.e.) (“[I]t is hard

to conceive of any school sponsored . . . activity which would be held by the

courts to be proprietary in character instead of governmental. . . . No Texas

appellate court, so far as we know, has ever held that a school district has served

in a non-governmental capacity.”); see also Jett v. Dallas ISD, 837 F.2d 1244,

1248 n.3 (5th Cir. 1988) (op. on reh’g), aff’d in part, remanded in part, 491 U.S.
701 (1989); Nationwide Pub. Ins. Adjusters Inc. v. Edcouch-Elsa ISD, 913 F.

Supp. 2d 305, 309 (S.D. Tex. 2012) (“As a school district, EEISD performs no

proprietary functions.”); Fowler v. Tyler ISD, 232 S.W.3d 335, 339 (Tex. App.—

Tyler 2007, pet. denied) (holding that a school district “could not, as a matter of

law, have been acting in a sufficiently proprietary capacity to shed its sovereign

immunity”); Stout v. Grand Prairie ISD, 733 S.W.2d 290, 296 (Tex. App.—Dallas

1987, writ ref’d n.r.e.) (“Since a school district is purely a governmental agency

and exercises only such powers as are delegated to it by the state, it performs no

proprietary functions that are separate from governmental functions.”), cert.

denied, 485 U.S. 907 (1988); Braun v. Trustees of Victoria ISD, 114 S.W.2d 947,

950 (Tex. Civ. App.—San Antonio 1938, writ ref’d) (“Cities and towns exercise a

dual function, to wit, governmental and proprietary, while a school district is


                                        12
purely a governmental agency and exercises only such powers as are delegated

to it by the state. It performs no proprietary functions . . . .”).

      Appellant contends that there is “support for the argument that a school

district can engage in proprietary functions,” 10 but she does not direct us to any

case in which a court held that a school district did so. Thus, based on our

precedent and the other persuasive cases cited above, we hold that AISD could

not have engaged in a proprietary function through Kemp’s alleged statement to

appellant.

      Next, appellant argues that even if AISD exercised a governmental

function through Kemp’s alleged statement, estoppel may still apply because

“justice requires” it. In City of Hutchins v. Prasifka, the supreme court held that a

“municipality may be estopped in those cases where justice requires its

application, and there is no interference with the exercise of its governmental

functions. But such doctrine is applied with caution and only in exceptional cases

where the circumstances clearly demand its application to prevent manifest

injustice.” 450 S.W.2d 829, 836 (Tex. 1970) (emphasis added). Courts have

declined, however, to apply the Prasifka exception to entities other than


      10
         Some cases, seizing one phrase contained in a 1978 supreme court
opinion, have expressed doubt about whether school districts can never perform
proprietary functions. See, e.g., Galveston ISD v. Clear Lake Rehab. Hosp.,
L.L.C., 324 S.W.3d 802, 809 (Tex. App.—Houston [14th Dist.] 2010, no pet.)
(citing Barr v. Bernhard, 562 S.W.2d 844, 846 (Tex. 1978)). We have not found
any case, however, holding that a particular function performed by a school
district was proprietary.


                                           13
municipalities. See Nkansah v. Univ. of Tex. at Arlington, No. 02-10-00322-CV,

2011 WL 4916355, at *4 (Tex. App.—Fort Worth Oct. 13, 2011, pet. denied)

(mem. op. on reh’g) (“UTA is not a municipality, and we see no reason to extend

[the Prasifka] exception to UTA under the facts of this case.”); see also Donna

ISD v. Gracia, 286 S.W.3d 392, 396 (Tex. App.—Corpus Christi 2008, no pet.)

(“The [Prasifka] exception is narrow and has been applied to municipalities in

zoning and permitting cases where sovereign immunity was not a central issue.

It has not been applied to cases involving school districts and implicating

sovereign immunity.” (citations omitted)); Hudspeth v. Chapel Hill ISD., No. 03-

06-00243-CV, 2007 WL 1647818, at *4 (Tex. App.—Austin June 8, 2007, no pet.)

(mem. op.) (limiting the exception to municipalities).

      Also, even if the Prasifka exception could apply to school districts, we

conclude that it should not apply here. See Argyle ISD ex rel. Bd. of Trustees v.

Wolf, 234 S.W.3d 229, 242 (Tex. App.—Fort Worth 2007, no pet.) (“The court,

not the jury, determines whether the exception applies.”). The supreme court

has explained that the exception should apply when an entity’s deliberate action

induces “a party to act in a way that benefit[s] the [entity] but prejudice[s] the

party.” City of White Settlement v. Super Wash, Inc., 198 S.W.3d 770, 775 (Tex.

2006). Appellant’s third amended petition does not explain how Kemp’s alleged

statement impacted her or AISD’s positions in the litigation. For example, she

does not allege that the statement caused delay and a loss of her opportunity to




                                         14
bring claims against AISD or Foster or that she incurred more medical expenses

after Kemp’s statement than she would have incurred without it.

      Therefore, we hold that the Prasifka exception does not apply to waive

AISD’s immunity from appellant’s promissory estoppel claim.

      Appellant further contends that AISD waived immunity through its conduct.

But in recent years, the supreme court and other appellate courts have

consistently rejected waiver-by-conduct arguments with respect to sovereign or

governmental immunity. See Sharyland Water Supply Corp. v. City of Alton, 354
S.W.3d 407, 414 (Tex. 2011); Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d
835, 840 (Tex. 2007); Univ. of N. Texas v. City of Denton, 348 S.W.3d 44, 55

n.15 (Tex. App.—Fort Worth 2011, no pet.); see also Gentilello v. Univ. of Tex.

Sw. Health Sys., No. 05-13-00149-CV, 2014 WL 1225160, at *5 (Tex. App.—

Dallas Mar. 24, 2014, no pet. h.) (mem. op.) (“We decline to establish a waiver-

by-conduct exception to sovereign immunity for any cause of action, whether

based on a breach of contract or not.”). 11 Thus, we conclude that AISD did not

waive its governmental immunity by conduct through Kemp’s alleged statement

in the hospital.

      Finally, appellant argues that AISD cannot maintain immunity because

there “exists no statutory authority for AISD . . . to settle a claim.” Appellant does


      11
        Appellant appears to recognize that immunity cannot be waived in
contract cases through an entity’s conduct, but she argues that immunity can be
waived for other claims.


                                         15
not cite authority, however, establishing that AISD lacks authority to settle claims

against it. Furthermore, appellant does not cite authority establishing that an act

outside of an entity’s authority automatically results in a waiver of the entity’s

immunity from a suit for damages. 12

      For all of these reasons, we hold that despite amending her pleading after

AISD filed its plea to the jurisdiction, appellant has not articulated any basis upon

which we could conclude that AISD’s immunity has been waived. See Nunez,
197 S.W.3d at 840.      We hold that the trial court correctly determined that it

lacked subject matter jurisdiction over appellant’s promissory estoppel claim, and

we overrule her first two issues. See Big Rock Investors Ass’n, 409 S.W.3d at

848; Gracia, 286 S.W.3d at 395–96. Because the trial court’s order may be

affirmed on the basis of AISD’s immunity, we decline to address appellant’s third

issue, which concerns whether she exhausted administrative remedies before

suing AISD. See Tex. R. App. P. 47.1; BNSF Ry. Co. v. Wipff, 408 S.W.3d 662,

669 (Tex. App.—Fort Worth 2013, no pet.).




      12
        We note that a successful plaintiff in an ultra vires suit may obtain
declaratory or injunctive relief but may not recover retrospective monetary relief.
See Parker v. Hunegnaw, 364 S.W.3d 398, 403 (Tex. App.—Houston [14th Dist.]
2012, no pet.) (citing Heinrich, 284 S.W.3d at 373–76).


                                         16
                                    Conclusion

      Having overruled appellant’s dispositive issues, we affirm the trial court’s

order granting appellees’ plea to the jurisdiction.


                                                      /s/ Terrie Livingston

                                                      TERRIE LIVINGSTON
                                                      CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and MCCOY, JJ.

DELIVERED: June 12, 2014




                                         17